DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Braswell on 9-8-22.
The application has been amended as follows: 
1.	(Currently Amended) A radio frequency communication device comprising:
an inlay; a non-metallic substrate
[[- ]]an integrated circuit arrangement; 
[[- ]]a conductive loop having a length being electrically connected to the integrated circuit arrangement;
[[- ]]a pair of opposing elongated conductors disposed adjacent to the conductive loop and extending away from the conductive loop in opposite directions; and
[[- ]]a bridge portion through which the pair of opposing elongated conductors are electrically connected, the bridge portion including a pair of lateral extensions, each extending from the bridge portion to a respective one of the pair of opposing elongated conductors, wherein the pair of lateral extensions is arranged to bend away from the conductive loop with respect to the length of the conductive loop;
wherein the bridge portion is separated from the conductive loop by a non-conductive gap, and the pair of lateral extensions defines a folding line extending along the length of the non-conductive gap and joining at the respective midsection of each of the pair of lateral extensions such that in use the inlay is folded about the folding line, creating a joint at each of the midsections of the pair of lateral extensions; and
wherein the inlay is bonded to the substrate and folded about the folding line, such that, when bonded, the conductive loop is disposed on a surface of the substrate and the pair of opposing elongated conductors are disposed on an opposite surface of the substrate and along an edge of the substrate.

13. 	(Currently Amended) The radio frequency communication device in accordance with claim [[11]] 12, wherein another end of the opposing elongated conductor extends approximately 90 to 110 mm away from the integrated circuit arrangement.

20. 	(Currently Amended) A method for using a radio frequency communication device including
an inlay; a non-metallic substrate
[[-]] an integrated circuit arrangement;
[[-]] a conductive loop having a length being electrically connected to the integrated circuit arrangement;
[[-]] a pair of opposing elongated conductors disposed adjacent to the conductive loop and extending away from the conductive loop in opposite directions; and
[[-]] a bridge portion through which the pair of opposing elongated conductors are electrically connected, the bridge portion including a pair of lateral extensions each extending from the bridge portion to a respective one of the pair of opposing elongated conductors, wherein the pair of lateral extensions is arranged to bend away from the conductive loop respect to the length of the conductive loop;
wherein the bridge portion is separated from the conductive loop by a non-conductive gap, and the pair of lateral extensions defines a folding line extending along the length of the non-conductive gap and joining at the respective midsection of each of the pair of lateral extensions such that in use the inlay is folded about the folding line, creating a joint at each of the midsections of the pair of lateral extensions; and
wherein the inlay is arranged to be bonded to a substrate and folded about the folding line,
the method comprising the steps of:
[[-]] bonding the device to a substrate; and
[[-]] folding the inlay about the folding line such that the conductive loop is folded to an opposite side of the substrate, such that the conductive loop is disposed on a surface of the substrate and the pair of opposing elongated conductors are disposed on an opposite surface of the substrate and along an edge of the substrate.


Allowable Subject Matter
Claims 1, 3, 6, 8, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the limitations of at least the non-conductive gap, the pair of lateral extensions , and the recited bonding and folding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887